DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, 
1.	It is unclear how a content system having electronic documents in which, for each particular document, some or all of the contents of the particular document are private, inaccessible or not subject to automated syntactic or semantic analysis is searched as recited in the preamble;
2.	Limitation the alpha value (line 12) references to other items in the claim. It is unclear what item is being referenced;
3.	Limitation the set of digital items (line 23) references to other items in the claim. It is unclear what item is being referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BATTLE et al. [US 2015/0161255 A1].
	
Regarding claims 1, 7, 15 & 20, BATTLE teaches system and a computer-implemented method. The system and computer-implemented method as taught in BATTLE reads on claims 1, 7, 15 & 20 as shown below.

CLAIMS 1, 7 & 15
A computer system comprising: 
at least one processor;  
at least one non-transitory digital data storage medium storing sequences of executable program instructions which when executed by the at least one processor cause performing:

creating and storing a digital repository capable of storing digital work items;  

receiving a search query;  

determining historical alpha values and historical beta values for each of at least two candidate search algorithms;  



for each of the at least two candidate search algorithms, generating a beta distribution using the historical alpha values and the historical beta values as parameters;  
for each of the at least two candidate search algorithms, computing, using values sampled from the beta distribution, a score that indicates a likelihood of the candidate search algorithm producing a search result that satisfies a relevance criterion;  
selecting, from the at least two candidate search algorithms, an algorithm that has a score that satisfies a selection criterion;  
executing the query using the selected algorithm. 




CLAIM 20
A computer-implemented method providing an improvement in digital electronic search query systems that operate to search a content system having electronic documents in which, for each particular document, some or all of the contents of the particular document are private, inaccessible or not subject to automated syntactic or semantic analysis, the method comprising: 
receiving a search query from a user account;  

determining historical alpha values and historical beta values for each of at least two candidate search algorithms, 



each of the alpha values being computed by counting successful prior executions of a particular candidate search algorithm, 
a prior execution of the particular candidate search algorithm being successful based on an evaluation of a temporal sequence of user interface events occurring after the query is received, and 
including identifying a significant event in the temporal sequence of user interface events and 
determining the alpha value based on the significant event, 

each beta value of the historical beta values being determined by counting unsuccessful prior executions of a particular candidate search algorithm;  
for each of the at least two candidate search algorithms, creating and storing in computer memory a distribution of digital values using the historical alpha values and the historical beta values as parameters;  
for each of the at least two candidate search algorithms, computing, using values sampled from the distribution, a score of a likelihood that the candidate search algorithm will produce a search result that satisfies a relevance criterion;  


selecting, from the at least two candidate search algorithms, an algorithm that has a score that satisfies a selection criterion;  
executing the query on the set of digital items using the selected algorithm to produce a result set;  


transmitting the result set to the user account. 
BATTLE et al.
A computer system comprising: 
at least one processor (BATTLE, ¶ 0020);  
at least one non-transitory digital data storage medium storing sequences of executable program instructions which when executed by the at least one processor cause performing (BATTLE, ¶ 0020): 
a database is created for storing log files (BATTLE, ¶ 0031);  

a number of good clicks and a number of bad clicks are determined from click profiles (BATTLE, ¶ 0107), wherein a first click profile is associated with a new search algorithm and a second click profile is associated with a second search algorithm (BATTLE, ¶ 0016);  
each of the new and second search algorithm is associated with a click profile using the number of good clicks and bad clicks (BATTLE, ¶ 0016);    
for each of the new and second search algorithms, using the clicks of the click profiles, a probability indicates that a search algorithm will produce a search result that satisfies a pre-determined probability (BATTLE, ¶¶ 0095[Wingdings font/0xE0]0097 & 0112[Wingdings font/0xE0]0113);   
an algorithm, from the new and second search algorithms, is selected that has a better metric (BATTLE, ¶¶ 0117[Wingdings font/0xE0]0119);  
the query is processed on digital items such as web sites using the selected algorithm, e.g., the new or second search 

A computer-implemented method providing an improvement in digital electronic search query systems that operate to search a content system having electronic documents in which, for each particular document, some or all of the contents of the particular document are private, inaccessible or not subject to automated syntactic or semantic analysis, the method comprising: 
a search query is received from an internet address of a user (BATTLE, 0031 & ¶¶ 0055[Wingdings font/0xE0]0056);  
a number of good clicks and a number of bad clicks are determined from click profiles (BATTLE, ¶ 0107), wherein a first click profile is associated with a new search algorithm and a second click profile is associated with a second search algorithm (BATTLE, ¶ 0016),
wherein each of good clicks is a count of good result of a search algorithm (BATTLE, ¶ 0104),


an identified event such as duration of the multiple clicks (BATTLE, ¶¶ 0074, 0107 & 0111) and 
a good click is determined based on a duration of a click (BATTLE, ¶¶ 0095 & 0111), 
each bad click of the number of bad clicks is determined as a count of bad result of a search algorithm (BATTLE, ¶¶ 0086 & 0095);  

each of the new and second search algorithm is associated with a click profile using the number of good clicks and bad clicks (BATTLE, ¶ 0016),  

for each of the new and second search algorithms, using the clicks of the click profiles, a probability indicates that a search algorithm will produce a search result that 
an algorithm, from the new and second search algorithms, is selected that has a better metric (BATTLE, ¶¶ 0117[Wingdings font/0xE0]0119);  
the query is processed on digital items such as web sites using the selected algorithm, e.g., the new or second search algorithm, to produce a result set (BATTLE, ¶ 0016);  
the result set is transmitted to user recognized by the internet address (BATTLE, ¶ 0016). 


	
	Regarding claims 2 & 10, BATTLE further teaches that a search algorithm comprises a set of relevance factor-weight value pairs, and each of the at least two candidate search algorithms comprises at least one different relevance factor-weight value pair (BATTLE, ¶ 0050).

Regarding claims 3, 11 & 16, BATTLE further teaches that an alpha value of the historical alpha values corresponds to a count of successful prior executions of a particular candidate search algorithm (BATTLE, ¶¶ 0095 & 0111). 

Regarding claims 4 & 14 & 19, BATTLE further teaches that a beta value of the historical beta values corresponds to a count of unsuccessful prior executions of a particular candidate search algorithm (BATTLE, ¶¶ 0086 & 0095). 

Regarding claims 5, 12 & 17, BATTLE further discloses the step of determining that a prior execution of the particular candidate search algorithm is successful based on an evaluation of a temporal sequence of user interface events occurring after the query is received (BATTLE, ¶¶ 0074, 0107 & 0111). 

Regarding claims 6, 13 & 18, BATTLE further discloses the step of identifying a significant event in the temporal sequence of user interface events and creating an alpha value in response to the significant event, the alpha value for use in generating the beta distribution (BATTLE, ¶¶ 0074, 0095, 0107 & 0111). 

Regarding claim 8, BATTLE further discloses that step of obtaining the historical alpha values and the historical beta values from a data store that is co-located with the sequences of executable program instructions (BATTLE, ¶¶ 00156 & 0054). 

Regarding claim 9, BATTLE further teaches that the sequences of executable program instructions are contained in an enterprise work management system that is instrumented to link at least one user interface event to a related query (BATTLE, FIG. 1, ¶¶ 0016 & 0020). 


/HUNG Q PHAM/Primary Examiner, Art Unit 2159  
September 20, 2021